Name: 2000/274/EC: Commission Decision of 27 March 2000 approving the programme of new olive-tree planting in Greece (notified under document number C(2000) 825) (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  cultivation of agricultural land;  Europe
 Date Published: 2000-04-07

 Avis juridique important|32000D02742000/274/EC: Commission Decision of 27 March 2000 approving the programme of new olive-tree planting in Greece (notified under document number C(2000) 825) (Only the Greek text is authentic) Official Journal L 086 , 07/04/2000 P. 0020 - 0020Commission Decisionof 27 March 2000approving the programme of new olive-tree planting in Greece(notified under document number C(2000) 825)(Only the Greek text is authentic)(2000/274/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(1), and in particular Article 4 thereof,Having regard to Commission Regulation (EC) No 2366/98 of 30 October 1998 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/1999, 1999/2000 and 2000/2001 marketing years(2), as amended by Regulation (EC) No 1273/1999(3), and in particular Article 4(1) thereof,Whereas:(1) Article 4 of Regulation (EC) No 1638/98 provides that no aid under the common organisation of the market in oils and fats in force from 1 November 2001 may be paid to olive growers in respect of additional olive trees and the relevant areas planted after 1 May 1998 and those not covered by a cultivation declaration at a date to be determined. However, pursuant to the same Article, additional olive trees planted in connection with the conversion of old olive plantations and new plantings on areas covered by programmes approved by the Commission may be taken into account within certain limits to be determined.(2) Article 4 of Regulation (EC) No 1638/98 provides for a programme to be approved by the Commission covering 3500 ha in Greece.(3) The Greek national programme of new plantings forwarded on 24 January 2000 by the Greek authorities to the Commission for approval contains the information specified in Article 4(3) of Regulation (EC) No 2366/98. The programme covers the whole area provided for in Article 4 of Regulation (EC) No 1638/98.(4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS DECISION:Article 1The Greek national programme for new planting of 3500 hectares of olive groves provided for in Article 4 of Regulation (EC) No 1638/98 is hereby approved.Article 2This Decision is addressed to the Hellenic Republic.Done at Brussels, 27 March 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 210, 28.7.1998, p. 32.(2) OJ L 293, 31.10.1998, p. 50.(3) OJ L 151, 18.6.1999, p. 12.